Citation Nr: 0802239	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased rating for ankylosing spondylitis 
(formerly characterized as spondylolysis with 
spondylolisthesis of L5-S1), currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from April 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.  

The Board issued a decision that addressed this issue in July 
2005 which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2007, his 
representative and VA's Office of General Counsel - 
representing the Secretary of VA, filed a joint motion 
requesting that the Court vacate the July 2005 Board's 
decision to deny the appellant's claim and remand the case 
for readjudication in compliance with directives specified.  
The Court issued an Order in February 2007, granting the 
joint motion.  The increased rating claim was returned to the 
Board in June 2007, wherein the Board remanded the increased 
rating claim at issue for additional development in order to 
comply with the Court Order.  The case has been returned to 
the Board for appellate consideration.

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

As pointed out by the veteran's representative in the 
December 2007 VA Form 646, the veteran asserted at his July 
2007 VA examination that his service-connected ankylosing 
spondylitis causes him to miss approximately 30 weeks of work 
per year.  In addition, the Board acknowledges that the 
veteran's representative raised a claim of entitlement to a 
total disability evaluation for compensation purposes based 
on individual unemployability (TDIU) in the December 2007 VA 
Form 646.  However, this claim has not yet been adjudicated 
by the RO.  The disposition of the veteran's claim of 
entitlement to an increased disability rating for ankylosing 
spondylitis could potentially impact the disposition of the 
claim of entitlement to a TDIU, and vice versa.  Norris v. 
West, 12 Vet. App. 413 (1999).  When the record contains 
evidence of potential entitlement to a total disability 
rating based on individual unemployability (TDIU), that 
evidence becomes an inferred claim that must be adjudicated.  
Norris v. West, 12 Vet. App. 413 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability). In VAOPGCPRPEC 6-96, VA General Counsel 
held that when the issue of entitlement to an extraschedular 
rating or a TDIU rating for a particular service-connected 
disability or disabilities is raised in connection with a 
claim for an increased rating for such disability or 
disabilities, the Board would have jurisdiction to consider 
that issue and if the Board determines that further action by 
the RO is necessary with respect to the issue, the Board 
should remand that issue.  See also, Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  This also 
avoids piecemeal adjudication of the claims with common 
parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

The Board acknowledges that the veteran was most recently 
afforded a VA examination in July 2007 for his ankylosing 
spondylitis, and that a copy of the examination report is in 
his claims file.  However, an opinion is also needed 
concerning whether his service-connected ankylosing 
spondylitis is of sufficient severity to realistically render 
him unable to obtain and retain substantially gainful 
employment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Therefore, an additional VA opinion would be 
useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  The veteran's claims file must be 
referred to the July 2007 VA examiner, or 
if unavailable, a similarly qualified VA 
medical examiner, for the production of 
an opinion as to the veteran's current 
level of occupational and functional 
impairment due to his ankylosing 
spondylitis, including an opinion as to 
whether he is able to obtain or retain 
substantially gainful employment.  Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
The physician's opinion must include a 
discussion of the clinical evidence on 
file and set forth a rationale for the 
opinion expressed.  If additional 
examination of the veteran is deemed 
necessary, such should be scheduled.

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case (SSOC), and adjudicate the claim 
of entitlement to an evaluation in excess 
of 40 percent for ankylosing spondylitis.  
If the benefit sought remains denied, the 
RO should issue another SSOC and afford 
the appropriate opportunity to respond.  

3.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
also adjudicate the veteran's TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

The veteran must be advised that a timely 
substantive appeal (e.g., a VA Form 9) 
concerning the TDIU issue must be 
received in order to invoke the Board's 
appellate consideration.  If, and only 
if, the veteran submits a timely 
substantive appeal concerning the TDIU 
claim should this additional issue be 
forwarded to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, as 
warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



